            Case 2:20-cv-05599-PBT Document 9 Filed 12/10/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JASON L. BROWN,                               :
     Plaintiff,                               :
                                              :
       v.                                     :       CIVIL ACTION NO. 20-CV-5599
                                              :
OFFICER KENNETH FELKER,                       :
     Defendant.                               :

                                             ORDER

       AND NOW, this 10th day of December, 2020, upon consideration of Plaintiff Jason L.

Brown’s “Motion for Relief Pursuant Fed. R. Civ. P. 60(a) & Response to Show Cause Order,”

(ECF No. 7), it is ORDERED that:

       1.    The Motion is DENIED.

       2.    Brown is ENJOINED from filing lawsuits challenging his 2003 robbery conviction

from Delaware County and the proceedings in his related criminal case, see Commonwealth v.

Brown, CP-23-CR-0000151-2003 (C.P. Del.), unless he pays all applicable fees to the Clerk of

Court at the time he submits his new lawsuit. In other words, Brown may not proceed in forma

pauperis in any new case raising claims based on his 2003 robbery conviction and the

proceedings in his related criminal case.

       3. The Clerk of Court shall not docket any new case filed by Brown that raises any

claims covered by this injunction. If Brown submits any new cases to this Court that are covered

by this injunction without full payment of the fees, the Clerk of Court is directed to return those

papers to Brown along with a copy of this Order. If Brown submits a new Complaint that is only

partially covered by this injunction without full payment of the fees, the Clerk of Court shall

return the filing to Brown without docketing it. In such a case, Brown may resubmit the filing
          Case 2:20-cv-05599-PBT Document 9 Filed 12/10/20 Page 2 of 2




for docketing without prepayment of the fees so long as it only raises claims that are not covered

by this injunction.

                                             BY THE COURT:

                                             /s/Petrese B. Tucker

                                             PETRESE B. TUCKER, J.
